            Case 2:13-cv-02065-KJN Document 14 Filed 06/19/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK LEE DEARWESTER,                                No. 2: 13-cv-2065 KJN P
12                         Plaintiff,
13              v.                                         ORDER
14    JOSEPH A. RAMIREZ, et al.,
15                         Defendants.
16

17             Plaintiff is a state prisoner, proceeding with a civil rights action pursuant to 42 U.S.C.

18   § 1983. Pending before the court is plaintiff’s motion to be relieved from the filing fee. (ECF

19   No. 13.) For the reasons stated herein, this motion is denied.

20             On December 20, 2013, the undersigned granted plaintiff’s application to proceed in

21   forma pauperis. (ECF No. 9.) The undersigned directed the appropriate agency to collect the

22   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court. (Id.)

23   Thereafter, plaintiff was obligated to make monthly payments of twenty percent of the preceding

24   month’s income credited to his prison trust account. (Id.) These payments were to be forwarded

25   by the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

26   exceeded $10.00, until the filing fee was paid in full. (Id.)

27             On December 20, 2013, this action was dismissed. (ECF Nos. 10,11.)

28   ////
                                                           1
        Case 2:13-cv-02065-KJN Document 14 Filed 06/19/20 Page 2 of 2

 1          In the pending motion, plaintiff alleges that due to the COVID-19 pandemic, plaintiff has

 2   been a valuable team member in producing tens of thousands of reusable fabric face masks.

 3   Plaintiff alleges that he works full time, seven days per week, for up to ten hours per day.

 4   Plaintiff alleges that he earns. $0.50 per hour.

 5          Plaintiff alleges that he has not received adequate amounts of food to cover the increased

 6   physical demands of his prison employment. Plaintiff alleges that due to the money he owes in

 7   filing fees and restitution, he does not have enough money to purchase supplemental food and

 8   coffee. Plaintiff alleges that $10.00 does not cover the incidentals he needs. Plaintiff requests

 9   that the court either waive the remaining balance of the filing fee owed or defer his partial filing

10   fee payments.

11          Plaintiff is required by law to pay the filing fee. 28 U.S.C.§ 1914(a), 1915(a)(b)(1). For

12   this reason, despite plaintiff’s important work, the undersigned is not authorized to either waive

13   or defer the remaining balance of plaintiff’s filing fee.

14          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for relief from the filing

15   fee (ECF No. 13) is denied.

16   Dated: June 19, 2020

17

18

19

20
     Dear2065.den
21

22

23

24

25

26
27

28
                                                         2
